In an action to recover damages for personal injury, plaintiff appeals from an order of the Supreme Court, Kings County, entered December 10, 1964 upon reconsideration, which adhered to the original decision denying plaintiff’s application for a preference in trial pursuant to the special rules of this court. Order affirmed, without costs. In our opinion, on the basis of the medical proof submitted, the Trial Term properly exercised its discretion in denying the preference (Peisachov v. La Barbera, 18 A D 2d 681; Santopatre v. Lieberman, 18 A D 2d 1021). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.